—Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about September 8, 2000, which, in an action for personal injuries under Labor Law § 241 (6) by a laborer against a building owner, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We reject plaintiffs argument that the two-year safety test he was performing on the elevator in defendant’s building when he was injured, is covered by Labor Law § 241 (6). Indeed, he acknowledges it was in the nature of routine preventive maintenance. Although the definition of what constitutes “construction * * * work” under section 241 (6) includes “maintenance” (12 NYCRR 23-1.4 [b] [13]; see, Joblon v Solow, 91 NY2d 457, 466), we have held that it is only such maintenance as involves “significant structural work” (Molloy v 750 7th Ave. Assocs., 256 AD2d 61, 62, distinguishing Joblon v Solow, supra; cf., Jock v Fien, 80 NY2d 965, 967). Since plaintiff performed no work that significantly affected the structure of defendant’s building or elevator, the action was properly dismissed. Concur — Nardelli, J. P., Williams, Mazzarelli, Lerner and Friedman, JJ.